La Salle County, Texas; the
                                                                 Honorable Joel Rodriguez Jr.,
                                                                             in his



                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 16, 2015

                                    No. 04-14-00651-CV

                    Philip Wayne HINDES and Melinda Hindes Eustace,
                                     Appellants

                                              v.

 LA SALLE COUNTY, TEXAS; the Honorable Joel Rodriguez Jr., in his official capacity as
County Judge, La Salle County, Texas; and the Honorable Raul Ayala, in his official capacity as
                 County Commissioner, Precinct 4, La Salle County, Texas,
                                         Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-09-00179-CVL
                           Honorable Dick Alcala, Judge Presiding


                                       ORDER
    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is
GRANTED. Time is extended to October 12, 2015.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court